Citation Nr: 0332453	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  98-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for prostatitis.

2.  Entitlement to a compensable evaluation for colitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active military service from June 1944 
to June 1946; November 1950 to August 1952 and from May 1956 
to January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.


REMAND

In a Supplemental Statement of the Case dated in May 2002, 
the RO quoted provisions of the VeteransClaims Assistance Act 
of 2000 (VCAA), but the RO has not sent the veteran a letter 
explaining how the VCAA applies to his case.  As required by 
the provisions of VCAA and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), VA must explain the what information and 
evidence is necessary to substantiate the claims, and VA must 
inform the veteran what portion of such information and 
evidence will be obtqined by VA and what portion must be 
provided bythe veteran.

In addition, the veteran contends that his prostatitis and 
colitis is more severe than contemplated by the 
noncompensable evaluations assigned.  The veteran underwent 
VA examinations in September and December 2001, VA outpatient 
treatment records dated March 2002 indicate that the veteran 
complained of constipation and slowing of bowels since 
December.  The veteran also complained of nausea and 
abdominal pain.  The recent findings also raise a question as 
to whether the current gastro-intestinal symptoms are 
manifestations of the disability for which service connection 
has been granted.  As this is a medical question that can 
only be answered by additional medical evidence, further 
development is necessary.  Under these circumstances, the 
veteran is entitled to a VA examination.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should also be scheduled 
for a VA examination to determine the 
current degree of severity of the 
veteran's service-connected gastro-
intestinal disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  Based on the examination 
findings and a review of the entire 
claims folder, are the veteran's current 
gastro-intestinal symptoms the result of 
the disorder for which he was granted 
service connection in January 1953 
(designated at that time as history of 
chronic colitis)?

          B.  Are the veteran's current 
gastro-intestinal symptoms comparable to 
colitis manifested by diarrhea or 
alternative periods of diarrhea and 
constipation?

          C.  Are the veteran's current 
gastro-intestinal symptoms comparable to 
colitis productive of occasional, 
frequent or constant episodes of 
abdominal distress?

2.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran should be furnished a 
supplemental statement of the case and 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




